In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Jackson, J.), dated June 28, 2004, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. In support of their motion, the defendants presented evidence establishing, prima facie, that the metal plate on which the plaintiff slipped during a sleet storm was not inherently dangerous and was readily observable by the use of one’s senses (see Cupo v Karfunkel, 1 AD3d 48, 52 [2003]; Gibbons v Lido & Point Lookout Fire Dist., 293 AD2d 646, 647 [2002]; Gibbons v Lido & Point Lookout Fire Dist., 293 AD2d 647, 648 [2002]; Plessias v Scalia *347Home for Funerals, 271 AD2d 423 [2000]). In response to the defendants’ demonstration of entitlement, prima facie, to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact. Florio, J.P., Crane, Mastro and Rivera, JJ, concur.